Exhibit 10.1

 

--------------------------------------------------------------------------------

ANNUAL INCENTIVE COMPENSATION PAYROLL PRACTICE

As Amended and Restated Effective January 1, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

NEWMONT

ANNUAL INCENTIVE COMPENSATION PAYROLL PRACTICE

(Effective as of January 1, 2006)

PURPOSE

The purpose of this payroll practice is to provide to those employees of Newmont
Mining and its Affiliated Entities that participate in this payroll practice a
more direct interest in the success of the operations of Newmont Mining.
Employees of Newmont Mining and participating Affiliated Entities will be
rewarded in accordance with the terms and conditions described below.

This payroll practice is intended to be a payroll practice described in
Department of Labor Regulation Section 2510.3-1(b) and shall not be considered a
plan subject to the Employee Retirement Income Security Act of 1974, as amended.

DEFINITIONS

1.1 “Affiliated Entity(ies)” means any corporation or other entity, now or
hereafter formed, that is or shall become affiliated with Newmont Mining, either
directly or indirectly, through stock ownership or control, and which is
(a) included in the controlled group of corporations (within the meaning of Code
Section 1563(a) without regard to Code Section 1563(a)(4) and Code
Section 1563(e)(3)(C)) in which Newmont Mining is also included and (b) included
in the group of entities (whether or not incorporated) under common control
(within the meaning of Code Section 414(c)) in which Newmont Mining is also
included.

1.2 “Consolidated Net Cash from Operations” means Newmont Mining’s net cash from
operations based on the audited, US GAAP Statement of Consolidated Cash Flows,
excluding individual payments or receipts greater than $10 million for
unbudgeted liabilities and/or legal settlements, measured against budgeted
consolidated net cash from operations per the approved business plan.

1.3 “Board” means the Board of Directors of Newmont Mining or its delegate.

1.4 “Bonus Eligible Earnings” means the total base salary and regular earnings
(collectively, “regular earnings”) of the Employee during the calendar year. If
an Employee is absent from work because of a work-related injury, the Employee’s
“Bonus Eligible Earnings” will be determined by his actual gross base earnings
during the calendar year. In the case of a Terminated Eligible Employee who is
Disabled, “Bonus Eligible Earnings” will be determined by his actual gross base
earnings, including short-term disability pay received during the calendar year,
but excluding pay from any other source. If an Employee dies during the calendar
year, the “Bonus Eligible Earnings” for such Terminated Eligible Employee will
be determined by his actual gross base earnings. If an Employee is on active
military duty during a calendar year, the “Bonus Eligible Earnings” will be
determined by his actual gross base earnings during



--------------------------------------------------------------------------------

the calendar year, exclusive of any military pay. If an Employee does not
receive a W-2, his “Bonus Eligible Earnings” shall be determined on the basis of
his actual gross base earnings for the calendar year, or portion thereof, as
shown on the payroll records of Newmont Mining or the Participating Employer. In
all cases, an Employee’s “Bonus Eligible Earnings” shall be computed before
reduction for pre-tax contributions to an employee benefit plan of Newmont
Mining pursuant to Section 401(k) or Section 125 of the Code. In the event of a
Change of Control, the Bonus Eligible Earnings of each eligible Employee shall
be equal to such Employee’s base salary, on an annualized basis, as of the date
immediately preceding the Change of Control and, in the case of a Terminated
Eligible Employee, such Employee’s base salary for the calendar year through the
date of termination of employment.

1.5 “Change of Control” means the occurrence of any of the following events:

(i) The acquisition in one or a series of transactions by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (x) the then outstanding shares of common
stock of Newmont Mining (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then outstanding voting securities of Newmont
Mining entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change of
Control: (A) any acquisition directly from Newmont Mining other than an
acquisition by virtue of the exercise of a conversion privilege, unless the
security being so converted was itself acquired directly from Newmont Mining,
(B) any acquisition by Newmont Mining, (C) any acquisition by any employee
benefits plan (or related trust) sponsored or maintained by Newmont Mining or
any corporation controlled by Newmont Mining or (D) any acquisition by any
corporation pursuant to a transaction which complies with clauses (A), (B) and
(C) of paragraph (iii) below; or

(ii) Individuals who, as of the Effective Date, constitute the Board of
Directors of Newmont Mining (“Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of Newmont Mining;
provided, however, that any individual becoming a director subsequent to the
Effective Date whose election, or nomination for election by Newmont Mining’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors of
Newmont Mining; or

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of Newmont Mining or an
acquisition of assets of another corporation (a “Business Combination”), in each
case, unless, following such Business Combination, (A) all or substantially all
of the

 

2



--------------------------------------------------------------------------------

individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation or other entity which as a result of such
transaction owns Newmont Mining or all or substantially all of Newmont Mining’s
assets either directly or through one or more subsidiaries (a “Parent Company”))
in substantially the same proportions as their ownership, immediately prior to
such Business Combination, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (B) no person or
entity (excluding Newmont Mining, any corporation resulting from such Business
Combination, any employee benefits plan (or related trust) of Newmont Mining or
its Affiliate or any corporation resulting from such Business Combination or, if
reference was made to equity ownership of any Parent Company for purposes of
determining whether clause (A) above is satisfied in connection with the
applicable Business Combination, such Parent Company) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors, unless such ownership resulted solely from ownership of securities of
Newmont Mining, prior to the Business Combination and (C) at least a majority of
the members of the board of directors of the corporation resulting from such
Business Combination (or, if reference was made to equity ownership of any
Parent Company for purposes of determining whether clause (A) above is satisfied
in connection with the applicable Business Combination, of the Parent Company)
were members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board of Directors of Newmont Mining,
providing for such Business Combination; or

(iv) Approval by the stockholders of Newmont Mining of a complete liquidation or
dissolution of Newmont Mining.

1.6 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

1.7 “Compensation Committee” means the Compensation Committee of the Board of
Directors of Newmont Mining.

1.8 “Consolidated Costs Applicable to Sales” means audited, US GAAP consolidated
costs applicable to sales for gold and copper, measured against the budgeted
consolidated costs applicable to sales for gold and copper per the approved
business plan, on a per gold equivalent ounce basis. Actual copper sales volumes
are converted to gold equivalent sales volumes at a rate of 0.0030048 gold
equivalent ounces per pound of copper.

1.9 “Corporate Performance Bonus” means the bonus payable to an Employee
pursuant to Section III.

 

3



--------------------------------------------------------------------------------

1.10 “Disability” means a condition such that the salaried Employee has
terminated employment with Newmont Mining or Affiliated Entities with a
disability and has begun receiving benefits from the Long Term Disability Plan
of Newmont or a successor plan.

1.11 “Equity Ounces Sold” means the reported equity ounces of gold sold for the
applicable calendar year, measured against the budgeted equity ounces of gold
sold per the approved business plan.

1.12 “Economic Performance Driver” means Equity Ounces Sold, Consolidated Net
Cash from Operations, Reserve Growth, and Consolidated Costs Applicable to
Sales.

1.13 “Employee” means an employee of Newmont Mining or an Affiliated Entity who
satisfied the conditions for this payroll practice and who is not (a) an
individual who performs services for Newmont Mining or an Affiliated Entity
under an agreement, contract or arrangement (which may be written or oral)
between the employer and the individual or with any other organization that
provides the services of the individual to the Employer pursuant to which the
individual is initially classified or treated as an independent contractor or
whose remuneration for services has not been treated initially as subject to the
withholding of federal income tax pursuant to Code § 3401, or who is otherwise
treated as an employee of an entity other than Newmont Mining or an Affiliated
Entity, irrespective of whether he or she is treated as an employee of Newmont
Mining or an Affiliated Entity under common-law employment principles or
pursuant to the provisions of Code § 414(m), 414(n) or 414(o), even if the
individual is subsequently reclassified as a common-law employee as a result of
a final decree of a court of competent jurisdiction, the settlement of an
administrative or judicial proceeding or a determination by the Internal Revenue
Service, the Department of the Treasury or the Department of Labor, (b) an
individual who is a leased employee, (c) a temporary employee, or (d) an
individual covered by a collective bargaining agreement unless otherwise
provided for in such agreement.

1.14 “Key Objectives” means the key results expected by the end of the review
period for an Employee, as established and administered through Newmont Mining’s
performance management system.

1.15 “Newmont Mining” means Newmont Mining Corporation.

1.16 “Participating Employer” means Newmont Mining and any Affiliated Entity
that enters into a participation agreement with the Board or its delegate which
identifies such entity as a Participating Employer in this payroll practice.

1.17 “Pay Grade” means those jobs sharing a common salary range, as designated
by the Board or its delegate.

1.18 “Performance Rating Category” means the numerical category used to classify
the performance of each Employee in accordance with Newmont Mining’s performance
management system.

 

4



--------------------------------------------------------------------------------

1.19 “Personal Performance Bonus” means the bonus payable to an Employee based
on the individual performance of such Employee, as set forth in Section 4.2.

1.20 “Personal Performance Bonus Factor” means the factor used to determine an
Employee’s Personal Performance Bonus, based upon the Performance Rating
Category assigned to the Employee, in accordance with Section 4.1.

1.21 “Position(s)” means the defined job(s) held by an Employee during the
calendar year.

1.22 “Reserve Growth” means year on year gold reserve growth as reported under
SEC Industry Guide 7. This includes reserve additions from acquisitions. This is
calculated as a percentage change as follows: current year-end reserves divided
by prior year-end reserve less divestitures minus one. [Current year-end
reserves/(Prior year-end reserves less divestitures) -1].

1.23 “Terminated Eligible Employee” means an Employee who terminates employment
with Newmont Mining and/or a Participating Employer during the calendar year on
account of death, retirement, Disability, or severance. The Vice President of
Human Resources of Newmont Mining (or his or her delegate) may, in his/her sole
discretion, also designate in writing other Employees who terminate employment
during the calendar year under other circumstances as “Terminated Eligible
Employees.”

ELIGIBILITY

All Employees of Newmont Mining and/or a Participating Employer are potentially
eligible to receive a bonus payment under this payroll practice, provided
(i) they are on the payroll of Newmont Mining and/or a Participating Employer as
of the last day of the calendar year, and at the time of payment, or (ii) they
are a Terminated Eligible Employee with respect to such calendar year. Employees
who are on short-term disability under the Short-Term Disability Plan of Newmont
or a similar or a successor plan or not working because of a work-related injury
as of the last day of the calendar year shall be eligible to receive a bonus
under clause (i). Notwithstanding the foregoing provisions of this Section II,
the Compensation Committee or the Vice President of Human Resources (or his or
her delegate) may, prior to the end of the calendar year, exclude from
eligibility for participation under this payroll practice with respect to the
calendar year any Employee or Employees, as he or she may determine in his or
her sole discretion.

CORPORATE PERFORMANCE BONUS

3.1 Eligibility for Corporate Performance Bonus Component. For the calendar
year, the Corporate Performance Bonus will be determined pursuant to this
section for each eligible Employee who is (a) in Pay Grade 109 and above on the
last day of the calendar year and at the

 

5



--------------------------------------------------------------------------------

time the payment is made (or was in such Pay Grade at the time of termination of
employment); (b) each eligible Employee who is in Pay Grade 108 and below who is
employed by the corporate office (including expatriate assignments) or at a
non-operating site location, as determined by the Vice President of Human
Resources (or his or her delegate), on the last day of the calendar year and at
the time payment is made (or was in such Pay Grade and at such location at the
time of termination of employment); and (c) any other employee or class of
employees as determined by the Vice President of Human Resources (or his or her
delegate). For the calendar year, the performance bonus for each eligible
Employee who is in Pay Grade 108 or below on the last day of the calendar year
and at the time the payment is made (or was in such Pay Grade at the time of
termination of employment) and who is not assigned to the corporate office or at
a non-site location, will be determined in accordance with such performance
factors, weighting factors and other methods of bonus determination as shall be
established for each specific site or region by Newmont Mining for the calendar
year, rather than the Corporate Performance Bonus. Each operating site shall
develop its own critical performance indicators for this purpose.

3.2 Target Amounts for Economic Performance Drivers. The Compensation Committee
shall establish both the targets and the minimum and maximum amounts for each
Economic Performance Driver on an annual basis. The target Equity Ounces Sold,
the target Consolidated Net Cash from Operations, the target Consolidated Costs
Applicable to Sales together with the applicable minimums and maximums for each
such Economic Performance Driver, shall be established in United States dollars
and cents and the target and minimum and maximum Reserve Growth shall be
established as a percentage. Targets will be adjusted for acquisitions or
divestitures as approved by the Newmont Board of Directors.

3.3 Actual Performance for Economic Performance Drivers. As soon as possible
after the end of each calendar year, the Compensation Committee shall certify
the extent to which actual performance met the target amounts for each Economic
Performance Driver.

3.4 Aggregate Payout Percentage. An aggregate payout factor (the “Aggregate
Payout Percentage”) will be calculated as follows:

(i) Calculating the Performance Percentage for each Economic Performance Driver.
For each Economic Performance Driver, actual performance will be compared to the
target, minimum and maximum amounts to arrive at a performance percentage
(“Performance Percentage”) calculated as follows:

 

  •   If the actual amount is less than the minimum amount, the Performance
Percentage is zero;

 

  •   If the actual amount is equal to the minimum amount, the Performance
Percentage is 50%;

 

  •  

If the actual amount is less than the target amount and greater than the minimum
amount, the Performance Percentage is the sum of (A) 50%, plus (B) the product
of 50%, times a fraction, the numerator of which is the difference between the

 

6



--------------------------------------------------------------------------------

 

actual amount and the minimum amount, and the denominator of which is the
difference between the target amount and the minimum amount;

 

  •   If the actual amount is equal to the target amount, the Performance
Percentage is 100%;

 

  •   If the actual amount is greater than the target amount and less than the
maximum amount, the Performance Percentage is the sum of (A) 100%, plus (B) a
fraction, the numerator of which is the difference between the actual amount and
the target amount, and the denominator of which is the difference between the
maximum amount and the target amount; and

 

  •   If the actual amount is greater than or equal to the maximum amount, the
Performance Percentage is 200%.

(ii) Calculating the Payout Percentage for each Economic Performance Driver. The
payout percentage for each Economic Performance Driver is the product of the
Performance Percentage times the applicable weighting factor as listed in
Appendix A (“Payout Percentage for each Economic Performance Driver”).

(iii) Calculating the Aggregate Payout Percentage. The Aggregate Payout
Percentage is the sum of the Payout Percentages for each Performance Factor.

3.5 Determination of Target Performance Level. An Employee’s Target Performance
Level is determined by the Employee’s Pay Grade pursuant to the table in
Appendix B.

3.6 Determination of the Corporate Performance Bonus. The Corporate Performance
Bonus for each eligible Employee is the product of the Aggregate Payout
Percentage, times the Employee’s Target Performance Level, times the Employee’s
Bonus Eligible Earnings.

3.7 Terminated Eligible Employees. Terminated Eligible Employees shall be
eligible to receive a Corporate Performance Bonus. This bonus will be calculated
as follows:

Target Performance Level x Year to Date Bonus Eligible Earnings = Corporate
Performance Bonus Payable

3.8 Adjustments. The Compensation Committee may adjust the Performance
Percentage or any measure or otherwise increase or decrease the Corporate
Performance Bonus otherwise payable in order to reflect changed circumstances or
such other matters as the Compensation Committee deems appropriate.

 

7



--------------------------------------------------------------------------------

PERSONAL PERFORMANCE BONUS

4.1 Personal Performance Level. At the end of the calendar year, each eligible
Employee’s supervisor will evaluate the Employee and rate the Employee’s
personal performance level. The Personal Performance Bonus for the Chairman and
Chief Executive Officer of Newmont Mining shall be determined by the
Compensation Committee. In accordance with Newmont Mining’s performance
management system, the supervisor will rate the degree to which the Employee met
the key objectives that were established for the Employee and performed in
accordance with Newmont’s values during the calendar year. Each Employee will be
rated by the Employee’s supervisor in one of Newmont Mining’s Performance Rating
Categories. In conjunction with these ratings, Newmont Mining will assign a
Personal Performance Bonus Factor for the Employee as listed in Appendix C which
Personal Performance Bonus Factor may be greater or smaller than the Personal
Performance Bonus Factor set forth in Appendix C as determined in the sole
discretion of Newmont Mining.

4.2 Determination of Personal Performance Bonus. Subject to Section 4.3, an
eligible Employee’s Personal Performance Bonus is the product of (x) the
eligible Employee’s Bonus Eligible Earnings times (y) the Personal Performance
Bonus Factor determined pursuant to Section 4.1 and (z) multiplying that product
by the applicable percentage from the Target Performance Level, as set forth in
Appendix C.

4.3 Terminated Eligible Employees. Terminated Eligible Employees shall be
eligible to receive a Personal Performance Bonus based upon an assumed Personal
Performance Bonus Factor of 1.0, so that the Terminated Eligible Employees will
receive a Personal Performance Bonus at their individual Target Performance
Level multiplied by their Bonus Eligible Earnings for the calendar year.

4.4 Ineligible Employees. Eligible Employees whose Personal Performance Bonus
Factor (determined pursuant to Section 4.1) is less than .15 shall not be
eligible to receive a Personal Performance Bonus.

4.5 Adjustments of Personal Performance Bonus. The Compensation Committee may
adjust the Personal Performance Bonus Factor or any measure or otherwise
increase the Personal Performance Bonus otherwise payable in order to reflect
changed circumstances or such other matters as the Compensation Committee deems
appropriate.

PAYMENT OF BONUS

5.1 Pay Grade. The bonus payable to an eligible Employee who was in more than
one Pay Grade during the calendar year shall be calculated on a pro-rata basis
in accordance with the amount of time spent by such eligible Employee in each
Pay Grade during the calendar year.

 

8



--------------------------------------------------------------------------------

5.2 Time and Method of Payment. The aggregate of any and all bonuses payable
under this payroll practice shall be payable to each eligible Employee (other
than Terminated Eligible Employees) in cash as soon as practicable following
approval of bonuses by the Compensation Committee. Terminated Eligible Employees
shall receive the aggregate of any and all bonuses payable under this payroll
practice in cash as soon as practicable following the date of their termination
from employment with Newmont Mining or a Participating Employer. All payments
and the timing of such payments shall be made in accordance with practices and
procedures established by Newmont Mining or the Participating Employer.

5.3 Withholding Taxes. All bonuses payable hereunder shall be subject to the
withholding of such amounts as Newmont Mining or an Affiliated Entity may
determine is required to be withheld pursuant to any applicable federal, state,
local or foreign law or regulation.

CHANGE OF CONTROL

6.1 In General. In the event of a Change of Control, each eligible Employee
(including Terminated Eligible Employees who terminate employment during the
calendar year in which the Change of Control occurs) shall become entitled to
the payment of a Corporate Performance Bonus and a Personal Performance Bonus,
in accordance with the provisions of this Section.

6.2 Calculation of Bonuses. Upon a Change of Control, each eligible Employee,
together with each Terminated Eligible Employee, shall become entitled to the
payment of (i) a Corporate Performance Bonus calculated on the basis of a
Performance Percentage equal to the greater of the actual results attained for
the calendar year or the applicable targets for such Calendar year and (ii) a
Personal Performance Bonus calculated on the basis of a Personal Performance
Bonus Factor equal to the greater of the actual Personal Performance Bonus
Factor for the calendar year or a Personal Performance Bonus Factor of 1.0. If a
Change of Control occurs prior to the time that the Compensation Committee has
established the targets for the calendar year, such percentages shall be based
upon the corresponding percentages for the immediately preceding calendar year.

6.3 Payment of Bonuses. The bonuses payable in accordance with the provisions of
this Section VI shall be calculated and paid as soon as practicable following
the date of the Change of Control. Such payments shall be subject to the
withholding of such amounts as Newmont Mining may determine is required to be
withheld pursuant to any applicable federal, state or local law or regulation.
Upon the completion of such payments, eligible Employees and Terminated Eligible
Employees shall have no further right to the payment of any bonus hereunder
(other than any bonus payable hereunder with respect to a previous calendar year
that has not yet been paid).

 

9



--------------------------------------------------------------------------------

GENERAL PROVISIONS

7.1 Amount Payable Upon Death of Employee. If an eligible Employee who is
entitled to payment hereunder dies after becoming eligible for payment but
before receiving full payment of the amount due, or if an eligible Employee dies
and becomes a Terminated Eligible Employee, all amounts due shall be paid as
soon as practicable after the death of the eligible Employee, in a cash lump
sum, to the beneficiary or beneficiaries designated by the eligible Employee to
receive life insurance proceeds under Group Life and Accidental Death &
Dismemberment Plan of Newmont or a successor plan. In the absence of an
effective beneficiary designation under said plan, any amount payable hereunder
following the death of an eligible Employee shall be paid to the eligible
Employee’s estate.

7.2 Right of Offset. To the extent permitted by applicable law, Newmont Mining
may, in its sole discretion, apply any bonus payments otherwise due and payable
under this payroll practice against any eligible Employee or Terminated Eligible
Employee loans outstanding to Newmont Mining or an Affiliated Entity or other
debts of the eligible Employee or Terminated Eligible Employee to Newmont Mining
or an Affiliated Entity. By accepting payments under this payroll practice, the
eligible Employee shall consent to the reduction of any compensation paid to the
eligible Employee by Newmont Mining or an Affiliated Entity to the extent the
eligible Employee receives an overpayment from this payroll practice.

7.3 Termination. The Board may at any time amend, modify, suspend or terminate
this payroll practice; provided, however, that the Compensation Committee may,
consistent with its administrative powers, waive or adjust provisions of this
payroll practice as it determines necessary from time to time.

7.4 Payments Due Minors or Incapacitated Persons. If any person entitled to a
payment under this payroll practice is a minor, or if the Compensation Committee
or its delegate determines that any such person is incapacitated by reason of
physical or mental disability, whether or not legally adjudicated as an
incompetent, the Compensation Committee or its delegate shall have the power to
cause the payment becoming due to such person to be made to another for his or
her benefit, without responsibility of the Compensation Committee or its
delegate, Newmont Mining, or any other person or entity to see to the
application of such payment. Payments made pursuant to such power shall operate
as a complete discharge of the Compensation Committee, this payroll practice and
Newmont Mining.

7.5 Severability. If any section, subsection or specific provision is found to
be illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this payroll practice, and this payroll
practice shall be construed and enforced as if such illegal and invalid
provision had never been set forth in this payroll practice.

7.6 No Right to Employment. The establishment of this payroll practice shall not
be deemed to confer upon any person any legal right to be employed by, or to be
retained in the employ of, Newmont Mining or any Affiliated Entity, or to give
any Employee or any person

 

10



--------------------------------------------------------------------------------

any right to receive any payment whatsoever, except as provided under this
Payroll Practice. All Employees shall remain subject to discharge from
employment to the same extent as if this payroll practice had never been
adopted.

7.7 Transferability. Any bonus payable hereunder is personal to the eligible
Employee or Terminated Eligible Employee and may not be sold, exchanged,
transferred, pledged, assigned or otherwise disposed of except by will or by the
laws of descent and distribution.

7.8 Successors. This payroll practice shall be binding upon and inure to the
benefit of Newmont Mining, the Participating Employers and the eligible
Employees and Terminated Eligible Employees and their respective heirs,
representatives and successors.

7.9 Governing Law. This payroll practice and all agreements hereunder shall be
construed in accordance with and governed by the laws of the State of Colorado,
unless superseded by federal law.

 

11



--------------------------------------------------------------------------------

APPENDIX A

 

     Payout Percentage for each Economic Performance Driver        Reserve
Growth    

Consolidated
Costs

Applicable to
Sales

    Equity
Ounces Sold     Consolidated
Net Cash from
Operations   Pay Grade 109 and Above, and Pay Grade 108 and below employed by
the corporate office (including expatriate assignments) or at a non-site
location as determined by the Vice President of Human Resources or his or her
delegate    25 %   25 %   25 %   25 %

 

12



--------------------------------------------------------------------------------

APPENDIX B

 

Pay

Grade

  

Target

Performance Level

 

    E-1

   67 %

    E-2

   45 %

    E-3

   40 %

    E-4

   34 %

    E-5

   30 %

    E-6

   25 %

    109

   25 %

107-108

   15 %

105-106

   10 %

  11-104

   5 %

 

13



--------------------------------------------------------------------------------

APPENDIX C

 

109 and below

Performance

Rating Category

  

Personal
Performance

Bonus Factor

1

   0

2

   .10

3

   .15

4

   .50

5

   1.0

6

   1.15

7

   1.25

8

   1.35

9

   1.50

 

E/T 6 and above

Performance

Rating Category

  

Personal
Performance

Bonus Factor

0

   0

1

   .50

2

   1.10

3

   1.35

4

   1.50

 

Pay

Grade

  

Target

Performance Level

 

    E-1

   33 %

    E-2

   25 %

    E-3

   20 %

    E-4

   16 %

    E-5

   15 %

    E-6

   10 %

    109

   10 %

107-108

   9 %

105-106

   6.5 %

103-104

   4 %

  11-102

   0 %

 

14